IN THE SUPREME COURT OF THE STATE OF NEVADA


                    CHRISTOPHER ROBINSON,                                       No. 61456
                    Appellant,
                    vs.
                    THE STATE OF NEVADA,                                                FILED
                    Respondent.
                                                                                         APR 0 9 2013
                                                                                        6,.
                                                                                        T - C E K. LINDEMAN
                                                                                        F
                                                                                    CLE K 0 Still
                                                                                   BY         ' WS ' ' .' A
                                                                                          DEP Tv • ERK
                                                         ORDER OF AFFIRMANCE
                                  This is a proper person appeal from an order of the district
                    court denying a motion to modify sentence. 1 Eighth Judicial District
                    Court, Clark County; David B. Barker, Judge.
                                  In his motion filed on July 20, 2012, appellant claimed that
                    the restitution amount was improper and was not supported by receipts or
                    records of losses. Appellant failed to demonstrate that the district court
                    relied on mistaken assumptions regarding his criminal record that worked
                    to his extreme detriment. See Edwards v. State, 112 Nev. 704, 708, 918
                    P.2d 321, 324 (1996). We therefore conclude that the district court did not
                    err in denying appellant's motion. Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.




                                                                           n
                                                                    efe2.4.-t
                                                         Hardesty


                -   PALA                                       J.
                    Parraguirre

                          'This appeal has been submitted for decision without oral argument,
                    NRAP 34(0(3), and we conclude that the record is sufficient for our review
                    and briefing is unwarranted. See Luckett v. Warden, 91 Nev. 681, 682,
                    541 P.2d 910, 911 (1975).
SUPREME COURT
     OF
     NEVADA


(0) 1947A                                                                                     )3   0,4d-1
                                     .".   •   '   •.•               •   .•                   ',1-motabvsmido.A=:
                cc: Hon. David B. Barker, District Judge
                     Christopher Robinson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) 1947A